802 F.2d 457
41 Ed. Law Rep. 1217
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.DAYTON CHRISTIAN SCHOOLS, INC., et al., Plaintiffs-Appellantsv.OHIO CIVIL RIGHTS COMMISSION, et al., Defendants-Appellees.
No. 84-3124.
United States Court of Appeals, Sixth Circuit.
Sept. 30, 1986.

Before:  MILBURN, Circuit Judge;  and PECK and CONTIE, Senior Circuit Judges.

ORDER

1
This case is before the court on remand from the United States Supreme Court.  Plaintiffs Dayton Christian Schools, Inc., et al. brought this action pursuant to 42 U.S.C. Sec.  1983 for the purpose of enjoining a pending state administrative proceeding initiated by the Ohio Civil Rights Commission against Dayton Christian Schools.  Dayton Christian Schools argued that the exercise of jurisdiction by the State of Ohio would violate the Free Exercise and Establishment of Religion Clauses of the First Amendment.  The district court entered an order dismissing the case on its merits and denying the plaintiffs their requested relief.  We reversed the district court, holding that the State's exercise of jurisdiction would violate both the Free Exercise Clause and the Establishment of Religion Clause.  Dayton Christian Schools, Inc. v. Ohio Civil Rights Commission, 766 (6th Cir. 1985).  On June 27, 1986, the Supreme Court reversed, holding "that the District Court should have abstained from adjudicating this case under Younger v. Harris, 401 U.S. 37 (1971), and later cases."    Ohio Civil Rights Commission v. Dayton Christian Schools, 106 S. Ct. 2718, 2722 (1986).  The Supreme Court thus remanded the case to this court "for further proceedings consistent with this opinion."   Id. at 2724


2
Pursuant to the Supreme Court's mandate, it is ordered that our prior decision be vacated and this case be remanded to the district court with instructions to dismiss the action on abstention grounds.